      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEWEL PATHWAY LLC,
                              Plaintiff,
                                                           OPINION & ORDER
                – against –
                                                              20 Civ. 4108 (ER)
POLAR ELECTRO INC.,

                              Defendant.


RAMOS, D.J.:

       Jewel Pathway LLC (“Jewel”) brought this suit alleging patent infringement

against Polar Electro Inc. (“Polar”). Doc. 1. Pending before the Court is Polar’s motion

to dismiss, in which Polar asserts that the patent at issue is invalid for claiming patent-

ineligible subject matter under 35 U.S.C. § 101. Doc. 26.

       For the following reasons, Polar’s motion is GRANTED.
I.     BACKGROUND
       A. Factual Background

       Jewel is a Texas corporation and maintains its principal place of business in the

state. Doc. 25 ¶ 1. Relevant here, Jewel owns, by assignment, all rights, title, and

interests in the patent at issue, United States Patent No. 8,818,711 (the “’711 Patent”),
including all rights to enforce and prosecute actions for infringement of the patent and to

collect damages against any infringers. Id. ¶ 7. The ’711 Patent was filed on December

18, 2009 and issued on August 26, 2014. Id. ¶ 8. Polar is a New York corporation that

maintains its principal place of business in the state. Id. ¶ 2.

       This dispute centers around the ’711 Patent, which is entitled “3D Path Analysis

for Environmental Modeling.” Doc. 25-1 at col. 1:1–2. The specification explains that,

although advances in GPS technologies allow people to use digital maps that are
presented in mapping applications, those “digital maps are often limited to existing
       Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 2 of 18




roadways and are often unable to dynamically adapt to changing roadway conditions.”

Id. at col. 1:13–18. Moreover, the specification notes that, “[a]lthough mapping

applications may be able to identify the location of a user using GPS technologies, they

are unable to provide mapping capabilities that do not follow existing roads.” Id. at col.

1:21–24. According to the specification, although some mapping applications rely on

satellite imagery, that solution is still based on existing roadways, and satellite imagery is

often out of date, is at an insufficient image resolution, and makes it difficult for users to

distinguish between impassible features and elevation changes. Id. at col. 1:33–41. The

specification notes that this problem is particularly acute in areas such as parks and public

walkways. Id. at col. 1:41–44.

         According to Jewel, the ’711 Patent provides a technical solution to the problem

of generating a traversable path without using traditional maps. Doc. 25 ¶ 14. According

to the specification, “[l]ocation data is collected from location-enabled devices operating

in an area. The location data is then analyzed to determine or identify paths that the

devices traversed.” Doc. 25-1 at col. 2:15–18. In turn, “[t]he location data can be

processed to determine traversable paths that can be provided to other devices, for

example as maps or superimposed on existing maps.” Id. at col. 2:18–21. Over time,

according to the specification, “[t]he location data collected from location-enabled
devices provides a crowd-sourced multi-dimensional map of traversable space.” Id. at

col. 2:41–43.

         Claim 1 of the ’711 Patent states that it provides “[a] method to construct a path

analysis in an area,” asserting that the method comprises of:1

1
  The Court notes that Jewel asserts claims 1, 2, 6, 12, 16, and 17 of the ’711 Patent. However, Polar asserts
that claim 1 is representative, and Jewel does not dispute that position nor argues the substance of any
limitations except for claim 1. Moreover, in its Second Amended Complaint, Jewel relies on only the
language of claim 1 to represent the language of its asserted claims. See Doc. 25 ¶ 12. Accordingly, the
Court concludes that claim 1 is representative of all of Jewel’s asserted claims, see In re Rosenberg, 813 F.
App’x 594, 595 & n.1 (Fed. Cir. 2020), and need only consider this claim in its analysis, see Island Intell.
Prop., LLC v. StoneCastle Asset Mgmt. LLC, 463 F. Supp. 3d 490, 495 (S.D.N.Y. 2020) (citing Automated
Tracking Sols., LLC v. Coca-Cola Co., 723 F. App’x 989, 991 (Fed. Cir. 2018)).



                                                      2
      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 3 of 18




               receiving a first set of location data from a first mobile
               device, the first set of location data comprising multiple data
               points of physical locations traversed by the first mobile
               device that represent a first path in an area traversed by the
               first mobile device;

               generating, using a processor, a traversable path based on
               the first set of location data without using traditional maps,
               the traversable path following a non-predetermined path that
               at least partially does not adhere to predetermined paths
               identified in the traditional maps and including a portion that
               deviates from the first path traversed by the first mobile
               device determined based on differences between the first set
               of location data and one or more second sets of location data
               from one or more second mobile devices, the one or more
               second sets of location data comprising multiple data points
               of physical locations traversed by the one or more second
               mobile devices in the area traversed by the first mobile
               device;

               superimposing the traversable path onto a map; and

               packaging the map for delivery or display of the map at a
               device.
Id. at col. 15:64–16:22.




                                             3
      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 4 of 18




        Figure 5 of the ’711 Patent provides a flow diagram illustrating the method

described in claim 1:




Id. at 8; see also id. at col. 10:8–9.

        B. Procedural History

        Jewel filed the instant suit on May 29, 2020, alleging that Polar directly and

contributorily infringed the ’711 Patent, and induced infringement of the ’711 Patent by

selling products to its customers for use in their products that infringed the patent. Doc.

1. On August 24, 2020, Jewel filed its First Amended Complaint. Doc. 13. On October

23, 2020, Jewel filed its Second Amended Complaint, maintaining the same cause of

action as in its prior complaints. Doc. 25.
        On November 12, 2020, Polar filed the instant motion to dismiss. Doc. 26.


                                              4
      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 5 of 18




II.    LEGAL STANDARD
       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The plaintiff must allege sufficient facts to show “more than a

sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at
556). However, this “flexible plausibility standard” is not a heightened pleading

standard, In re Elevator Antitrust Litig., 502 F.3d 47, 50 & n.3 (2d Cir. 2007) (quotation

omitted), and “a complaint . . . does not need detailed factual allegations” to survive a

motion to dismiss, Twombly, 550 U.S. at 555.

       The question on a motion to dismiss “is not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer evidence to support the claims.” Sikhs

for Just. v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v.

Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). Indeed, “the purpose of Federal Rule

of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal sufficiency of

the plaintiff’s statement of a claim for relief without resolving a contest regarding its
substantive merits” or “weigh[ing] the evidence that might be offered to support it.”

Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (quotations omitted). Thus, when

ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts all factual

allegations in the complaint as true and draws all reasonable inferences in the plaintiff’s

favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). In considering a Rule 12(b)(6)

motion, a district court may also consider “documents attached to the complaint as

exhibits[] and documents incorporated by reference in the complaint.” Doe v. N.Y. Univ.,




                                              5
       Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 6 of 18




No. 20 Civ. 1343 (GHW), 2021 WL 1226384, at *10 (S.D.N.Y. Mar. 31, 2021) (quoting

DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010)).

        “Patent eligibility, a question of law often involving subsidiary factual questions,

can be decided on a motion to dismiss ‘when there are no factual allegations that, taken

as true, prevent resolving the eligibility question as a matter of law.’” Pers. Beasties Grp.

LLC v. Nike, Inc., 341 F. Supp. 3d 382, 386 (S.D.N.Y. 2018) (quoting Aatrix Software,

Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018)), aff’d, 792 F.

App’x 949 (Fed. Cir. 2020) (per curiam); see also SAP Am., Inc. v. InvestPic, LLC, 898

F.3d 1161, 1166 (Fed. Cir. 2018).
III.    DISCUSSION
        Section 101 of the Patent Act allows inventors to obtain patents on “any new and

useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof.” 35 U.S.C. § 101. “The provision, however, ‘contains an

important implicit exception: Laws of nature, natural phenomena, and abstract ideas are

not patentable.’” SAP, 898 F.3d at 1166 (quoting Alice Corp. Pty. Ltd. v. CSL Bank Int’l,

573 U.S. 208, 216 (2014)). To determine whether a patent claim falls within this

exception, the Supreme Court has set forth a two-step framework for analyzing a claim:

                (1) whether the claim is “directed to a patent-ineligible
                concept,” i.e., a law of nature, natural phenomenon, or
                abstract idea, and, if so, (2) whether the elements of the
                claim, considered “both individually and as an ordered
                combination,” add enough to “transform the nature of the
                claim into a patent-eligible application.”
In re Rosenberg, 813 F. App’x 594, 596 (Fed. Cir. 2020) (quoting Alice, 573 U.S. at 217–

18).

        1. Alice Step One

        “The inquiry at [the] first stage looks at the ‘focus’ of the claims, and their

‘character as a whole.’” Id. (quoting Enfish, LLC v. Microsoft Corp, 822 F.3d 1327,
1335–36 (Fed. Cir. 2016)). The Federal Circuit has “explained that claims focused on


                                               6
      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 7 of 18




‘collecting information, analyzing it, and displaying certain results of the collection and

analysis’ are directed to an abstract idea.” SAP, 898 F.3d at 1167 (quoting Elec. Power

Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)). Moreover, “even if a

process of collecting and analyzing information is ‘limited to particular content’ or a

particular ‘source,’ that limitation does not make the collection and analysis other than

abstract.” Id. at 1168 (quoting Elec. Power, 830 F.3d at 1353); see also In re TLI

Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (holding that limiting

idea to mobile phones “does not make the claims any less abstract for the step 1

analysis”). Notably, the Federal Circuit has “treated analyzing information by steps

people go through in their minds, or by mathematical algorithms, without more, as

essentially mental processes within the abstract-idea category.” Rosenberg, 813 F. App’x

at 596 (quoting Elec. Power, 830 F.3d at 1354); see also SAP, 898 F.3d at 1167. “And

‘merely presenting the results of abstract processes of collecting and analyzing

information, without more (such as identifying a particular tool for presentation), is

abstract as an ancillary part of such collection and analysis.’” SAP, 898 F.3d at 1167

(quoting Elec. Power, 830 F.3d at 1354).

       By contrast, “[i]n the context of computerized systems, claims ‘purporting to

improve the functioning of the computer itself, or improving an existing technological
process might not succumb to the abstract idea exception.’” Island Intell. Prop., LLC v.

StoneCastle Asset Mgmt. LLC, 463 F. Supp. 3d 490, 495 (S.D.N.Y. 2020) (quoting Enfish,

822 F.3d at 1335). Nevertheless, “it is not enough that a patent invoke a computer

‘merely as a tool’ to execute an otherwise unpatentable idea.” Id. (quoting Enfish, 822

F.3d at 1336).

       Polar argues that the ’711 Patent recites an abstract idea that renders the patent

invalid, emphasizing that, at bottom, the ’711 Patent claims are directed to the ineligible

concept of collecting information of a specified content, analyzing that information, and
displaying the results of that analysis. Jewel responds that Polar’s arguments about the


                                              7
      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 8 of 18




’711 Patent strip the claims of all limiting detail and inventive concepts, describing the

claims at a level of abstraction that would render nearly any concept patent ineligible.

According to Jewel, the claims describe specific techniques for generating a path

traversal without relying on traditional maps. Jewel further argues that, because the

claims provide specific improvements to path-traversal techniques and the specification

implements those improvements with limiting detail, the ’711 Patent steers clear of the

purely functional and poorly described language that have rendered other patents invalid.

See, e.g., TLI Commc’ns, 823 F.3d at 612.

       The Court agrees with Polar. While not “every claim involving the collection,

organization, manipulation, or display of data is necessarily directed to an abstract

claim,” representative claim 1 is not meaningfully distinct from claims that the Federal

Circuit has held were directed to abstract ideas. See Move, Inc. v. Real Est. All. Ltd., 721

F. App’x 950, 954 (Fed. Cir. 2018).

       For example, in Electric Power, the court held ineligible claims that were directed

at optimally managing an electric power grid at a central location. 830 F.3d at 1356.

Specifically, the claimed method asserted the idea of receiving data streams from

geographically distinct locations of an electric power grid, analyzing those data streams

in real time to determine power grid vulnerability, and displaying the results of and
diagnoses from that analysis. Id. at 1351–52. Noting that the claims were clearly

focused on merely presenting the results of the abstract processes of collecting and

analyzing information, without more, the court concluded that the claims were directed to

an abstract idea. Id. at 1353, 1356.

       The court reached the same conclusion in Rosenberg. 813 F. App’x at 597. In

that case, the patent at issue described a method to collect performance-related data from

remote clinical trials, to analyze that data on a central computer, and to report on whether

any adjustments should be made to the clinical trial. Id. at 595–97. The court
emphasized that, “[b]ecause the purported advance ‘is a process of gathering and


                                              8
      Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 9 of 18




analyzing information of a specified content, then displaying the results, and not any

particular assertedly inventive technology for performing those functions,’ the claimed

method is directed to an abstract idea.” Id. at 597 (quoting Elec. Power, 830 F.3d at

1354).

         The Federal Circuit’s decision in SAP is even more on point. There, the patent at

issue described systems and methods for performing certain statistical analyses of

investment information. SAP, 898 F.3d at 1163. The specification of that patent

described aspects of existing investment practices that the plaintiff deemed in need of

improvement, stating that conventional financial information websites “‘perform

rudimentary statistical functions’ that ‘are not useful to investors in forecasting the

behavior of financial markets because they rely upon assumptions that the underlying

probability distribution function . . . for the financial data follows a normal or Gaussian

distribution,” and asserting that such assumptions were generally false. Id. at 1163–64.

As such, according to the patent, conventional statistical analyses understated the true

risk and overstated the potential rewards for a given investment strategy. Id. at 1164. To

address those alleged deficiencies, the patent proposed a technique that utilized resampled

statistical methods for the analysis of financial data—such as the bootstrap, jackknife, or

cross-validation methods—which did not assume a normal probability distribution. Id. at
1164, 1169. By way of example, the patent described the bootstrap method, which

estimates the distribution of data in a sample space by repeated sampling of the data in

the pool, and noted that a sample space could be defined by selecting a specific

investment or a particular period of time. Id. at 1164. The patent then noted that data

samples were drawn from the sample space “with replacement,” meaning that samples

were drawn from the sample space and then returned to the broader data pool before the

next sample was drawn. Id. The patent also described using a bias parameter to specify

the degree of randomness in the resampling process, and stated that, in order to perform a
resampled statistical analysis, a client could specify a number of parameters, including an


                                              9
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 10 of 18




investment portfolio to be analyzed, a financial function, a sample size, a period, a type of

plot, and a bias parameter that controlled the randomness of the resampling process. Id.

       Specifically, two of the claims in the patent at issue in SAP addressed

methodology. See id. at 1164–65. The first claim read:

               A method for calculating, analyzing and displaying
               investment data comprising the steps of:

               (a) selecting a sample space, wherein the sample space
               includes at least one investment data sample;

               (b) generating a distribution function using a resampled
               statistical method and a bias parameter, wherein the bias
               parameter determines a degree of randomness in a
               resampling process; and,

               (c) generating a plot of the distribution function.
Id. at 1164 (internal citation omitted). The second claim read:

               A method for providing statistical analysis of investment
               data over an information network, comprising the steps of:

               (a) storing investment data pertaining to at least one
               investment;

               (b) receiving a statistical analysis request corresponding to a
               selected investment;

               (c) receiving a bias parameter, wherein the bias parameter
               determines a degree of randomness in a resampling method;
               and,

               (d) based upon investment data pertaining to the selected
               investment, performing a resampled statistical analysis to
               generate a resampled distribution.
Id. at 1165 (internal citation omitted). Despite the focus of the claims on methodology

and the additional details provided in the specification, the Federal Circuit still concluded

that the claims at issue were directed to an abstract idea because they were focused on




                                             10
        Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 11 of 18




“selecting certain information, analyzing it using mathematical techniques, and reporting

or displaying the results of the analysis.” Id. at 1167.

         And the Federal Circuit reached the same conclusion in OIP Technologies, Inc. v.

Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). In that case, the court considered a

claim reciting a price-optimization method, with the following limitations:

                (1) testing a plurality of prices; (2) gathering statistics
                generated about how customers reacted to the offers testing
                the prices; (3) using that data to estimate outcomes (i.e.
                mapping the demand curve over time for a given product);
                and (4) automatically selecting and offering a new price
                based on the estimated outcome.
Id. at 1361. The court concluded that the “concept of offer-based price optimization” was

an abstract economic concept and that the patent’s claims recited merely “‘well-

understood, routine[,] conventional activities,’ either by requiring conventional computer

activities or routine data-gathering steps.” Id. at 1362–63 (quoting Alice, 573 U.S. at

225).

         As in the above referenced cases, the claims here focus on collecting, analyzing,

and displaying data. Jewel asserts that Polar has contorted the elements of the asserted

claims by describing them at a high level of abstraction, but the ’711 Patent describes

itself in precisely that manner. Indeed, Figure 5—which the ’711 Patent describes as “a

flow diagram of an illustrative embodiment of a method for determining a traversable

path”—outlines the following steps: (1) receiving location data, (2) determining a path

from the location data, (3) superimposing the path on a map, and (4) packaging that map

for a display on a device. Doc. 25-1 at 8 & col. 10:8–9. Those steps, as reflected in the

language of representative claim 1, describe the same pattern that the Federal Circuit has

consistently held to constitute an abstract idea that is not patent eligible. See, e.g., SAP,

898 F.3d at 1167.




                                              11
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 12 of 18




       Nor is the Court convinced by Jewel’s argument that the ’711 Patent describes a

particular technique for creating a traversable path. See Doc 25-1 at col. 3:28–45. As

Polar notes, what Jewel characterizes as the “generating limitation” in representative

claim 1 is merely the second step of the patent’s abstract idea—i.e., analyzing the

collected data to determine a traversable path. See id. at col. 16:4–19. Again, the Federal

Circuit has “treated analyzing information by steps people go through in their minds, or

by mathematical algorithms, without more, as essentially mental processes within the

abstract-idea category.’” Rosenberg, 813 F. App’x at 596 (quoting Elec. Power, 830 F.3d

at 1354).

       Moreover, displaying the results of an analysis does not make an abstract idea

patentable. See Elec. Power, 830 F.3d at 1354 (collecting cases). To that end, and as

Polar notes, the Federal Circuit has consistently affirmed district courts that have found

that a patent that collects data, analyzes or manipulates that data, and displays results on a

map is also directed to an abstract idea. See Location Based Servs., LLC v. Niantic, Inc.,

295 F. Supp. 3d 1031, 1047–48 (N.D. Cal. 2017), aff’d, 742 F. App’x 506 (Fed. Cir.

2018) (per curiam) (receiving a request for a specific map, determining information about

the requested locations based on rules associated with the location, and communicating

on the map whether a person may or may not enter the location based on those rules);
Concaten, Inc. v. AmeriTrak Fleet Sols., LLC, 131 F. Supp. 3d 1166, 1173–75 (D. Colo.

2015), aff’d, 669 F. App’x 571 (Fed. Cir. 2016) (per curiam) (collecting location data

from snow plows, processing that information on a central server, and providing a map

and instructions for a snow plow operator based on the information); see also Move, Inc.,

721 F. App’x at 952, 955 (using a computer to locate and display available real estate

properties). Thus, the Court concludes that the focus of the claims, as reflected in

representative claim 1, “is on selecting certain information, analyzing it using

mathematical techniques, and . . . displaying the results of the analysis. That is all
abstract.” SAP, 898 F.3d at 1167; see also Elec. Power, 830 F.3d at 1353.


                                             12
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 13 of 18




       Further, the ’711 Patent nowhere identifies, and the Court cannot discern in the

specification, any specific improvement to the way computers or mobile telephones

operate. See Univ. of Fla. Rsch. Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed.

Cir. 2019) (quoting Enfish, 822 F.3d at 1336). The Federal Circuit’s analysis in

University of Florida is instructive. In that case, the court examined a patent describing a

method for receiving physiological treatment data from at least two bedside machines,

converting that data, performing at least one programmatic action with that data, and

presenting results from that action on a bedside graphical user interface. Id. at 1366. The

court noted that the claimed method employed “any serial connection . . . that can convey

information as a serial data stream.” Id. at 1368 (internal citation omitted). Moreover,

the claimed programmatic action could “be performed using ‘any kind of computer

system or other apparatus,’ including a ‘general-purpose computer system.’” Id.

(alteration and internal citation omitted). Based on those descriptions, the court

concluded that the technology mentioned was described in purely functional terms,

rendering the idea abstract. Id.

       Here, the focus of the claims is not any improved device or network, and the

specification makes clear that off-the-shelf technology is able to carry out the patent’s

mathematical analysis. See id.; see also SAP, 898 F.3d at 1168. Indeed, the ’711 Patent
notes that “[a] typical data processing system may be implemented utilizing any suitable

commercially available components, such as those generally found in data

computing/communication and/or network computing/communication systems.” Doc.

25-1 at col. 12:10–14. Moreover, the patent provides that any “computer-readable

instructions can be executed by a processer of a mobile unit, a network element, and/or

any other computing device.” Id. at col. 11:1–3. The patent also states that “[t]here are

various vehicles by which processes and/or systems and/or other technologies described

herein can be effected (e.g., hardware, software, and/or firmware), and that the preferred
vehicle will vary with the context in which the processes and/or systems and/or other


                                             13
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 14 of 18




technologies are deployed.” Id. at col. 11:9–14. And notably, the patent further

emphasizes that “any two components herein combined to achieve a particular

functionality can be seen as ‘associated with’ each other such that the desired

functionality is achieved, irrespective of architectures or intermedial components.” Id. at

col. 12:23–27.

       Thus, “the focus of the claims is not a physical-realm improvement but an

improvement in wholly abstract ideas—the selection and mathematical analysis of

information, followed by reporting or display of the results.” SAP, 898 F.3d at 1168.

Accordingly, “the claims are directed not to an improvement in cellular telephones but

simply to the use of cellular telephones as tools in the aid of a process focused on an

abstract idea. That is not enough to constitute patentable subject matter.” Affinity Labs of

Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016). Because the ’711

Patent “fails to provide any technical details for the tangible components, . . . instead

predominately describ[ing] the system and methods in purely functional terms,” the Court

holds that, at Alice step one, representative claim 1 is directed to the abstract idea of

“collecting, analyzing, manipulating, and displaying data,” and must proceed to Alice

step two. Univ. of Fla., 916 F.3d at 1368 (quoting TLI Commc’ns, 823 F.3d at 612).

       2. Alice Step Two
       At step two of the Alice analysis, the Court must “search for an ‘inventive

concept.’ The ‘inventive concept’ may arise in one or more of the individual claim

limitations or in the ordered combination of the limitations.” BASCOM Glob. Internet

Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed Cir. 2016) (quoting Alice,

573 U.S. at 217); see also Island, 463 F. Supp. 3d at 498. However, “that inventive

concept must offer ‘significantly more than the abstract idea itself, and cannot simply be

an instruction to implement or apply the abstract idea on a computer.’” Island, 463 F.

Supp. 3d at 498 (quoting BASCOM, 827 F.3d at 1349). To that end, any limitations or
other additional features “must be more than ‘well-understood, routine, conventional


                                              14
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 15 of 18




activity.’” Affinity Labs, 838 F.3d at 1262 (quoting Mayo Collaborative Servs. v.

Prometheus Laboratories, Inc., 566 U.S. 66, 79 (2012)).

       Jewel argues that, even if the claims in the ’711 Patent are directed to an abstract

idea, the claims still provide an inventive concept that satisfies Alice step two. Jewel

again emphasizes that its asserted method—generating a traversable path that does not

rely on map data—is unconventional and not present in the prior art, and that the claims

provide a concrete method.

       The Court disagrees that the claims assert an inventive concept. At bottom, Jewel

argues that the novelty of its abstract idea is the inventive concept that renders the idea

patent eligible. But again, an inventive concept must offer significantly more than the

abstract idea itself. See id.; see also Rosenberg, 813 F. App’x at 597–98 (citing Alice,

573 U.S. at 217). Indeed, “[a] claim for a new abstract idea is still an abstract idea.”

Rosenberg, 813 F. App’x at 598 (quoting Synopsys, Inc. v. Mentor Graphics Corp., 839

F.3d 1138, 1351 (Fed. Cir. 2016)); see Affinity Labs, 838 F.3d at 1263 (emphasizing that

novelty “does not avoid the problem of abstractness”). Further, according to the ’711

Patent itself, most of the steps in the claims cannot even be described as novel; as the

specification notes, for the processing step, “an interpolation can be performed to obtain

one (or more) traversable path(s) . . . using [mathematical] techniques such as those that
are well known in the art.” Doc. 25-1 at col. 5:32–35. As the Federal Circuit has made

clear, “[t]hat some of the . . . steps were not previously employed in [the] art is not

enough—standing alone—to confer patent eligibility upon the claims at issue.”

Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014); see also Affinity

Labs, 838 F.3d at 1263.

       The reasoning in University of Florida—where the patent at issue described a

method of collecting and processing medical data from bedside machines—further

supports the Court’s conclusion. The Federal Circuit emphasized that, rather than
describing how a “particular arrangement of elements was a technical improvement over


                                              15
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 16 of 18




prior art,” Univ. of Fla., 916 F.3d at 1369 (alteration omitted) (quoting BASCOM, 827

F.3d at 1350), the patent at issue provided that it could be realized “‘in a centralized

fashion in one computer system or in a distributed fashion’ or ‘[a]ny kind of computer

system or other apparatus adapted for carrying out the methods described herein,’” id.

(internal citation omitted). The court emphasized that “claims like these that ‘merely

recite the abstract idea . . . along with the requirement to perform it on . . . a set of generic

computer components’ do not contain an inventive concept.” Id. (quoting BASCOM, 827

F.3d at 1350). Here, and as noted in the step-one analysis, the ’711 Patent similarly relies

on generic components to implement its abstract idea. Thus, it is “fair to say that an

invocation of already-available” technology that is not itself “plausibly asserted to be an

advance, for use in carrying out improved mathematical calculations, amounts to a

recitation of what is ‘well-understood, routine, [and] conventional.’” SAP, 898 F.3d at

1170 (quoting Mayo, 566 U.S. at 73).

        Still, Jewel points to the Federal Circuit’s analysis in Cellspin Soft, Inc. v. Fitbit,

Inc., 927 F.3d 1306 (Fed. Cir. 2019) to argue that claims in the ’711 Patent sufficiently

describe the unconventional nature of its mapping application—namely, avoiding reliance

on established roads and maps—to survive a motion to dismiss. In particular, Jewel

emphasizes the court’s statement that, “[a]s long as what makes the claims inventive is
recited by the claims, the specification need not expressly list all the reasons why [a]

claimed structure is unconventional.” Id. at 1317. But the problem with the ’711 Patent

is not that Jewel has failed to aver novelty or unconventionality. Rather, and as just

discussed, the claims here do nothing more than assert an abstract idea that relies on

generic components for its implementation. See SAP, 898 F.3d at 1170.

        Finally, Jewel contends that granting Polar’s motion would be improper, noting

that “[t]he question of whether a claim element or combinations of elements is well-

understood, routine and conventional . . . is a question of fact,” and that purportedly
inventive features, “to the extent they are captured in the claims, create a factual dispute


                                               16
     Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 17 of 18




regarding whether the invention describes well-understood, routine, and conventional

activities.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368, 1369 (Fed. Cir. 2018). But as

the Berkheimer court also emphasized, “not every § 101 determination contains genuine

disputes over the underlying facts material to the § 101 inquiry,” and nothing in its

“decision should be viewed as casting doubt on the propriety” of the many cases that

resolved patent eligibility on a motion to dismiss. Id. at 1368; see also SAP, 898 F.3d at

1166 (“Like other legal questions based on underlying facts, this question may be, and

frequently has been, resolved on a Rule 12(b)(6) . . . motion where the undisputed facts,

considered under the standards required by that Rule, require a holding of ineligibility

under the substantive standards of law.”) Again, the claims asserted here fall precisely

within the same pattern of cases where courts have deemed a patent ineligible on a

motion to dismiss: the claims are directed to the abstract idea of collecting, analyzing,

and displaying data and rely on well-known mathematical algorithms and generic

technological components for implementation.

       The Court therefore concludes that the elements of representative claim 1 do not

contain an inventive concept sufficient to transform the nature of the claim into a patent-

eligible application. See Rosenberg, 813 F. App’x at 596 (citing Alice, 573 U.S. at 217).

Accordingly, the ’711 Patent also fails step two of the Alice analysis, and the Court must
dismiss Jewel’s suit.




                                             17
        Case 1:20-cv-04108-ER Document 30 Filed 08/16/21 Page 18 of 18




IV.      CONCLUSION
         For the foregoing reasons, Polar’s motion is GRANTED. Because amendment

would be futile, Jewel is denied leave to amend. See Island, 463 F. Supp. 3d at 501. The

Clerk of Court is respectfully directed to terminate the motion, Doc. 26, and close the

case.


         It is SO ORDERED.


Dated:     August 16, 2021
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                            18
